Citation Nr: 0108666	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  The veteran did not appeal a May 1978 RO determination 
which denied a claim of entitlement to service connection for 
diabetes mellitus.

2.  Evidence received since the May 1978 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for diabetes mellitus.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for diabetes mellitus has been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran's claim for service connection for diabetes 
mellitus was originally denied on the merits by an unappealed 
RO determination in May 1978.  In May 1978 the veteran was 
informed of the denial and he did not appeal the decision.  
Accordingly, that determination is final.  38 U.S.C.A. § 7105 
(West 1991).

In November 1997, the veteran requested that his claim be 
reopened.  The veteran maintains that the dizziness and 
seizures he experienced during service were early signs of 
his diabetes, and that he has submitted new and material 
evidence sufficient to reopen his claim.  The evidence 
pertinent to the issue of service connection for diabetes 
mellitus of record at the time of the May 1978 rating 
decision included the veteran's service medical records.  
These records indicate that the veteran experienced dizzy 
spells and possible seizures, but make no reference to 
diabetes mellitus.  A December 1957 VA examination report 
also makes no reference to diabetes mellitus.  An April 1978 
letter from a private physician refers to orthopedic 
problems.  A VA hospitalization report indicates that the 
veteran received inpatient treatment in March and April 1978 
for diabetes mellitus.

The evidence submitted since the May 1978 rating decision 
includes a December 1997 statement from a private physician, 
M.R.P., M.D., Ph.D.  Dr. M.R.P. stated that it was possible 
that the dizziness and other symptoms the veteran experienced 
during service were early symptoms of the veteran's current 
diabetes mellitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The evidence of record at the time of the May 1978 rating 
decision did not include any medical evidence which related 
the veteran's diabetes mellitus to service.  The newly 
submitted medical evidence shows that it is possible that the 
veteran's diabetes mellitus is related to service.  Since 
this medical evidence shows a possible link to service, the 
newly submitted evidence is so significant, it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the Board finds that new and material evidence has 
been received to reopen the claim of service connection for 
diabetes mellitus.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for diabetes 
mellitus is granted.


REMAND

Since the claim for service connection for diabetes mellitus 
is reopened, this claim must be remanded to the RO for de 
novo consideration.  The veteran has never had a VA 
examination for the purposes of determining the etiology of 
his diabetes mellitus.  The Board notes that the veteran's 
representative has requested such an examination.  There is a 
duty to assist the veteran in providing him with a VA 
examination in order to determine the nature and etiology of 
his diabetes mellitus.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
diabetes mellitus.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In particular, the RO should request that 
Dr. M.R.P. provide the clinical data 
which served as the basis for his 
December 1997 opinion.  If the RO is 
unable to obtain any identified records 
the RO must identify to the veteran which 
records were unobtainable, the RO must 
describe to the veteran the efforts which 
were made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.  

2.  The RO should schedule the veteran 
for a VA endocrinology examination to 
determine the nature and etiology of his 
diabetes mellitus.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  The 
examiner should express an opinion as to 
whether the veteran's diabetes mellitus 
is as likely as not related to the 
veteran's military service.  The examiner 
should provide reasons and bases for all 
opinions expressed and comment on any 
medical evidence of record which supports 
or which is contrary to his opinion, to 
include the December 1997 opinion of Dr. 
M.R.P. referenced above.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, and if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  The RO should adjudicate the issue of 
entitlement to service connection for 
diabetes mellitus on a de novo basis.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 



